260 U.S. 704
43 S.Ct. 164
67 L.Ed. 472
BOARD OF TRADE OF THE CITY OF CHICAGO et al., appellants,v.Charles F. CLYNE, U. S. District Attorney for the  Northern District of Illinois et al.
No. 701.
Supreme Court of the United States
December 4, 1922

1
Order.—It is ordered by this court, the defendants not objecting, that the status quo be preserved while this cause is pending in this court and for 20 days thereafter by restraining and enjoining the appellee, Charles F. Clyne, as United States District Attorney for the Northern District of Illinois, from attempting to enforce the act of Congress entitled the 'Grain Futures Act' during the pendency of this cause in this court and for 20 days thereafter, and also from at any time prosecuting criminally, or otherwise, under said act any member of the Board of Trade of the city of Chicago, or any customer of any such member, for, or by reason of, any violation by him or them of any provision of said act committed during the pendency of this cause in this court or 20 days thereafter, and that appellee, Arthur C. Lueder, as postmaster of the city of Chicago, be also restrained and enjoined from interfering with any of the mail passing between members of said board of trade and customers of said members during the pendency of this cause in this court and 20 days thereafter: Provided, however, that nothing herein shall relieve the members of said board of trade from severally keeping and preserving, as required by the Grain Futures Act, their records of their contracts for future delivery during the pendency of this stay.